                              UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF PENNSYLVANIA
JOSE TORRES,                                      :
                       Plaintiff                  :
                                                      CIVIL ACTION NO. 3:17-1170
                                                  :
                       v
                                                  :      (JUDGE MANNION)
C.J. MCKOONZ, et al.,
                                                  :
                       Defendants
                                              ORDER
            For the reasons set forth in the Memorandum of this date, IT IS HEREBY
ORDERED THAT:

            1.         The motion for summary judgment filed on behalf of
                       Defendant McKeown1 and Tereska (Doc. 11) is
                       GRANTED. Judgment is hereby entered in favor of
                       Defendants, McKeown and Tereska, and against the
                       Plaintiff.

            2.         The complaint against Defendants, Palmilgiano,
                       DeBoer, and John Doe is DISMISSED pursuant to 28
                       U.S.C. §1915(e)(2)(B)(ii).

            3.         The Clerk of Court is directed to CLOSE this case.

            4.         Any appeal taken from this order will be deemed
                       frivolous, without probable cause, and not taken in good
                       faith. See 28 U.S.C. §1915(a)(3).



                                                   s/ Malachy E. Mannion
                                                   MALACHY E. MANNION
                                                   United States District Judge
Dated:             March 28, 2019
17-1170-01-ORDER.wpd




            1
      Plaintiff improperly identifies the Hearing Examiner as McKoonz, when his last
name is McKeown.
